Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2009 Date of Reporting Period: 09/30/2009 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/09 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 90.85% $ 675,000 Honeywell International, Inc. 10/01/2009 0.20% $ 675,000 715,000 Nestle Capital Corporation 10/01/2009 0.21% 715,000 491,000 Parker-Hannifin Corporation 10/01/2009 0.16% 491,000 615,000 Honeywell International, Inc. 10/02/2009 0.20% 614,997 775,000 E.I. du Pont de Nemours and Company 10/05/2009 0.15% 774,987 800,000 Siemens Capital Company, LLC 10/06/2009 0.17% 799,981 1,300,000 Wisconsin Electric Power Company 10/07/2009 0.18% 1,299,961 1,000,000 ConocoPhillips Qatar Funding Ltd. 10/08/2009 0.30% 999,941 1,025,000 PepsiAmericas, Inc. 10/08/2009 0.18% 1,024,964 1,525,000 Brown-Forman Corporation 10/13/2009 0.16% 1,524,919 1,000,000 Franklin Resources, Inc. 10/13/2009 0.24% 999,920 1,645,000 Medtronic, Inc. 10/13/2009 0.20% 1,644,890 1,215,000 Brown-Forman Corporation 10/14/2009 0.20% 1,214,912 1,075,000 American Honda Finance Corporation 10/15/2009 0.23% 1,074,904 1,125,000 Franklin Resources, Inc. 10/15/2009 0.23% 1,124,900 1,050,000 Franklin Resources, Inc. 10/16/2009 0.23% 1,049,900 500,000 Abbott Laboratories 10/19/2009 0.19% 499,953 1,275,000 Ireland (Republic of) 10/19/2009 0.23% 1,274,853 555,000 Nestle Capital Corporation 10/19/2009 0.22% 554,939 975,000 Coca-Cola Company (The) 10/20/2009 0.22% 974,887 700,000 Coca-Cola Company (The) 10/20/2009 0.22% 699,919 1,500,000 E.I. du Pont de Nemours and Company 10/21/2009 0.17% 1,499,858 1,000,000 Hershey Company (The) 10/21/2009 0.20% 999,889 625,000 Toyota Motor Credit Corporation 10/22/2009 0.17% 624,938 865,000 Johnson & Johnson 10/26/2009 0.29% 864,826 625,000 Abbott Laboratories 10/27/2009 0.18% 624,919 970,000 Stanley Works (The) 10/28/2009 0.28% 969,796 390,000 Abbott Laboratories 10/29/2009 0.19% 389,943 1,450,000 Abbott Laboratories 10/29/2009 0.19% 1,449,786 1,000,000 Hershey Company (The) 11/02/2009 0.19% 999,831 1,175,000 Coca-Cola Company (The) 11/04/2009 0.25% 1,174,723 385,000 Covidien International Finance S.A. 11/09/2009 0.30% 384,875 950,000 International Business Machines Corporation 11/09/2009 0.20% 949,794 1,250,000 Medtronic, Inc. 11/09/2009 0.21% 1,249,716 1,500,000 Campbell Soup Company 11/10/2009 0.36% 1,499,416 620,000 Campbell Soup Company 11/10/2009 0.36% 619,759 500,000 Campbell Soup Company 11/10/2009 0.36% 499,805 500,000 Hershey Company (The) 11/10/2009 0.18% 499,900 500,000 Stanley Works (The) 11/10/2009 0.25% 499,861 1,000,000 ConocoPhillips Qatar FundingLtd. 11/12/2009 0.25% 999,708 735,000 Toyota Motor Credit Corporation 11/13/2009 0.26% 734,772 730,000 Toyota Motor Credit Corporation 11/16/2009 0.26% 729,757 635,000 Toyota Motor Credit Corporation 11/17/2009 0.20% 634,834 800,000 American Honda Finance Corporation 11/18/2009 0.30% 799,680 500,000 ConocoPhillips Qatar FundingLtd. 11/18/2009 0.23% 499,847 1,000,000 ConocoPhillips Qatar FundingLtd. 11/19/2009 0.20% 999,728 1,250,000 Procter & Gamble International Funding S.C.A. 11/19/2009 0.23% 1,249,609 1,995,000 BNP Paribas Finance Inc. 11/23/2009 0.21% 1,994,383 250,000 American Honda Finance Corporation 11/24/2009 0.20% 249,925 645,000 Abbott Laboratories 11/30/2009 0.17% 644,817 705,000 Medtronic, Inc. 11/30/2009 0.20% 704,765 2,000,000 Wal-Mart Stores, Inc. 11/30/2009 0.16% 1,999,467 1,000,000 Wal-Mart Stores, Inc. 12/01/2009 0.15% 999,746 750,000 American Honda Finance Corporation 12/02/2009 0.28% 749,638 315,000 American Honda Finance Corporation 12/02/2009 0.28% 314,848 500,000 Coca-Cola Company (The) 12/02/2009 0.25% 499,785 1,500,000 Procter & Gamble InternationalFunding S.C.A. 12/03/2009 0.18% 1,499,528 750,000 Wal-Mart Stores, Inc. 12/03/2009 0.16% 749,790 500,000 Franklin Resources, Inc. 12/08/2009 0.23% 499,783 250,000 Franklin Resources, Inc. 12/08/2009 0.25% 249,882 250,000 Medtronic, Inc. 12/10/2009 0.19% 249,908 1,000,000 Pfizer Inc. 12/10/2009 0.30% 999,416 600,000 Coca-Cola Company (The) 12/14/2009 0.20% 599,753 800,000 Toyota Credit de Puerto Rico Corporation 12/15/2009 0.25% 799,583 685,000 American Honda Finance Corporation 12/16/2009 0.25% 684,639 2,650,000 NetJets Inc. 12/21/2009 0.19% 2,648,867 1,000,000 BNP Paribas Finance Inc. 12/23/2009 0.23% 999,470 1,350,000 Australia and New Zealand Banking Group Ltd. 01/12/2010 0.22% 1,349,150 415,000 ANZ National (International) Ltd. 01/25/2010 0.23% 414,692 2,500,000 Nordea North America Inc. 01/25/2010 0.25% 2,497,986 675,000 Campbell Soup Company 01/28/2010 0.30% 674,330 1,500,000 Nestle Capital Corporation 01/28/2010 0.22% 1,498,909 1,000,000 Nordea North America Inc. 01/29/2010 0.24% 999,200 425,000 Campbell Soup Company 02/01/2010 0.23% 424,666 1,000,000 Nestle Capital Corporation 02/01/2010 0.20% 999,317 1,725,000 Pfizer Inc. 02/26/2010 0.23% 1,723,369 2,115,000 Novartis Finance Corporation 03/01/2010 0.23% 2,112,960 1,000,000 Novartis Finance Corporation 03/01/2010 0.22% 999,077 TOTAL COMMERCIAL PAPER (cost $74,315,946) 74,315,946 FIXED RATE CORPORATE NOTES - 4.50% Page 1 1,000,000 E.I. du Pont de Nemours and Company, 6.875% 10/15/2009 0.63% 1,002,593 354,000 Bear Stearns Companies Inc. (The), 7.625% 12/07/2009 0.48% 358,695 2,254,000 BellSouth Capital Funding Corporation, 7.75% 02/15/2010 0.48% 2,315,274 TOTAL FIXED RATE CORPORATE NOTES (cost $3,676,562) 3,676,562 FLOATING RATE CORPORATE NOTES - 4.59% 13,011 American Family Financial Services, Inc. 10/08/2009 0.10% 13,011 1,796,000 General Electric Capital Corporation 10/26/2009 0.23% 1,796,000 1,070,000 AT&T Inc. 02/05/2010 0.57% 1,070,843 275,000 John Deere Capital Corporation Floating Rate Note 02/26/2010 0.84% 275,291 100,000 Procter & Gamble Company (The) 03/09/2010 0.49% 100,143 500,000 Procter & Gamble International Funding S.C.A. 05/07/2010 0.48% 500,000 TOTAL FLOATING RATE CORPORATE NOTES (cost 3,755,288) 3,755,288 TOTAL SECURITY HOLDINGS - 99.94% 81,747,796 OTHER ASSETS, NET OF LIABILITIES - 0.06% 48,955 TOTAL NET ASSETS $81,796,751 % OF NET ASSETS As of September 30, 2009, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs 81,747,796 Level 3 - Significant Unobservable Inputs Total $81,747,796 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/10/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/10/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/10/2009
